Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 describes “adhesive force between the affixing surface of the separator and the same”.  It is not clear which two surfaces are being adhered to each other in determining the claimed adhesive force.  The use of the term “the same” is confusing because the element being referenced by the term is not clear.  If it is assumed that “the same” is intended to reference the affixing surface, then the claim appears to describe an adhesive force between the affixing surface and itself, but it is not clear how such adherence might occur.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gozdz (U.S. Pat. No. 6,328,770).
	Regarding claim 1, Gozdz teaches the treatment of a modified separator membrane 16 which has been modified to add a surface coating 26 of a polymer such as pol(vinylidene fluoride) with a dilute solution of about 10% to 30% of a moderately volatile plasticizer solution in an organic solvent, wherein the plasticizer is a primary plasticizer for modifying the polymer of the separator membrane 16 (step (A)).  The treated membrane 16 is then dried to remove the organic solvent and deposit a layer 28 
	Regarding claim 6, Gozdz teaches that a laminated assemblage including an anode, cathode and coated separator membrane may be packaged in an hermetically sealed multi-layer foil/polymer envelope with a measure of activating 1 M solution of LiPF6 in an equipart mixture of ethylene carbonate:dimethyl carbonate (electrolyte solution) to produce a functional laminated rechargeable electrochemical battery cell (see col. 7, lines 61-67; col. 8, lines 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gozdz as applied to claims 1 and 6 above.
	Regarding claim 2, Gozdz teaches that useful plasticizers include polyalkylene glycol ethers.  Although Gozdz does not explicitly teach that poly(vinylidene fluoride) has a degree of swelling in response to polyalkylene glycol ethers of not less than 110% and not more than 2000%, it is noted that the instant disclosure describes polyvinylidene fluoride as an exemplary polymer (see instant paragraph 24), and ester compounds such as diethylene glycol monobutyl ether or ethylene glycol monobutyl ether as exemplary substances (see instant paragraph 32).  Thus, one of ordinary skill in the art would expect the poly(vinylidene fluoride) polymer and polyalkylene glycol ether plasticizer of Gozdz to exhibit the claimed degree of swelling because it has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
	Regarding claim 3, although Gozdz does not explicitly teach a substance amount of not less than 0.005 g/m2 and not more than 5 g/m2, Gozdz teaches that the effective concentration of plasticizer in the membrane-coating solution may be readily varied depending upon the specific membrane-modifying and electrode matrix polymers in the cell fabrication in order to deposit the minimal optimum amount of plasticizer sufficient to promote the adhesive/cohesive softening of the contiguous surfaces of the modifying polymer of the separator membrane and electrode matrix polymers at temperatures safely below the flow temperature of the polyolefin body of the separator membrane. The selection of a particular plasticizer solution composition is well within the normal abilities of cell fabrication technicians (see col. 6, lines 10-22).  It has been held by the courts that discovering an optimum value or workable ranges of a known result-effective variable involves only routine skill in the art, and is thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05).
	Regarding claim 5, Gozdz teaches that in an attempt to quantify the efficacy of the plasticizer treatment in terms of comparative interfacial bond strengths developed during lamination at sub-shut-down temperature, two laminate cell structures were produced, one which includes the plasticizer solution treatment, and one which does not.  When the cell structure lacking the plasticizer solution treatment was subjected to a peel test, the sample registered no substantial interfacial bond strength, rather both the positive electrode/separator and negative electrode/separator interfaces readily separated without significant disfigurement of either surface, thus indicating minimal .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,778,515 to Menon describes a battery separator provided on at least one surface with a pre-lamination solvent.
U.S. Pub. No. 2019/0221811A1 to Kim et al. teaches a lamination solvent which may be applied to a separator surface because lamination of the separator with electrode sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727